Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the original application filed on 8/12/20.    
Claims 1-15 have been rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 are rejected under 35 U.S.C 103 as being unpatentable over Hong (US 2019/0037425) in view of Hammabe (US 2018/0098254).

Regarding Claim 1, Hong teaches a method performed by wireless device in a wireless communication system, the method comprising: 
receiving, from a first cell, a first frequency list for a measurement comprising a specific frequency (Hong, paragraph 65, the terminal may store or apply the IDLE mode measurement configuration information, which is received through SIB5 or the RRC connection release message, paragraph 60, idle mode measurement configuration may include at least one of measurement target carrier frequency information); 
performing a measurement on the specific frequency to obtain a measurement result for the specific frequency (Hong, paragraph 64-65, the terminal may store/apply the IDLE mode measurement configuration information and then perform RRC idle mode measurement after the terminal transitions to RRC idle state); 
receiving, from a second cell to which a cell reselection is performed, a second frequency list for a measurement (Hong, paragraph 157, the terminal may update some or all parameters of the IDLE mode measurement configuration information of the old cell through system information broadcast by the reselected cell); 
Hong does not explicitly teach the below limitation:
upon identifying that the specific frequency is different from all frequencies included in the second frequency list, releasing the measurement result for the specific frequency;
 However Hammabe teaches the below limitation:
upon identifying that the specific frequency is different from all frequencies included in the second frequency list, releasing the measurement result for the specific frequency (Hammabe, paragraph 52, if the measurement result is not used for a measurement report, if the measurement result is temporarily stored, the measurement result may be deleted later at a predetermined trigger, if the new measurement configuration list of Hong does not contain a specific frequency, then there would be no report made that includes that frequency, hence according to Hammabe if a frequency is not used for a report, then the measurement result for that frequency can be deleted);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by adding deleting a stored unneeded frequency measurement result upon cell reselection as taught by Hammabe.    Because Hong and Hammabe teach frequency measurements, and specifically Hammabe teaches deleting a stored unneeded frequency measurement result upon cell reselection for the benefit of the analogous art of controlling a report about link status monitoring results (Hammabe, paragraph 2).

Regarding Claim 2, Hong and Hammabe further teach further comprising: 
receiving, from the first cell, a measurement configuration comprising the first frequency list via a dedicated signalling or a broadcast system information (Hong, paragraph 65, the terminal may store or apply the IDLE mode measurement configuration information, which is received through SIB5 or the RRC connection release message).

Regarding Claim 3, Hong and Hammabe further teach wherein the measurement configuration is received via the dedicated signalling, and wherein the dedicated signalling comprises a radio resource control (RRC) connection release message (Hong, paragraph 65, the terminal may store or apply the IDLE mode measurement configuration information, which is received through SIB5 or the RRC connection release message).

Regarding Claim 4, Hong and Hammabe further teach wherein the measurement configuration is received via the broadcast system information, and wherein the broadcast system information comprises a system information block type 5 (SIB5) (Hong, paragraph 65, the terminal may store or apply the IDLE mode measurement configuration information, which is received through SIB5 or the RRC connection release message).

Regarding Claim 5, Hong and Hammabe further teach further comprising: 
receiving, from the second cell, a measurement configuration comprising the second frequency list via broadcast system information (Hong, paragraph 157, the terminal may update some or all parameters of the IDLE mode measurement configuration information of the old cell through system information broadcast by the reselected cell, paragraph 65, the terminal may store or apply the IDLE mode measurement configuration information, which is received through SIB5 or the RRC connection release message, this would be for the original cell or the reselected cell).

Regarding Claim 6, Hong and Hammabe further teach wherein the broadcast system information comprises a system information block type 5 (SIB5) (Hong, paragraph 65, the terminal may store or apply the IDLE mode measurement configuration information, which is received through SIB5 or the RRC connection release message, this would be for the original cell or the reselected cell).

Regarding Claim 10, Hong and Hammabe further teach further comprising: 
performing a measurement on frequencies in the second frequency list to obtain measurement results for the frequencies in the second frequency list, wherein the specific frequency is not included in the frequencies in the second frequency list (Hong, paragraph 157, the terminal may update some or all parameters of the IDLE mode measurement configuration information of the old cell through system information broadcast by the reselected cell, paragraph 60, idle mode measurement configuration may include at least one of measurement target carrier frequency information, paragraph 64-65, the terminal may store/apply the IDLE mode measurement configuration information and then perform RRC idle mode measurement after the terminal transitions to RRC idle state); and
storing the measurement results for the frequencies in the second frequency list (Hammabe, paragraph 52, if the measurement result is not used for a measurement report, if the measurement result is temporarily stored, the measurement result may be deleted later at a predetermined trigger).

Regarding Claim 11, Hong and Hammabe further teach further comprising: 
receiving, from the second cell, a message for requesting to report available measurement results stored in the wireless device (Hong, Fig 2, paragraphs 80, the terminal may receive a terminal information request message from the base station in step 240, the terminal may deliver the IDLE mode measurement result information to the base station according to a terminal information request procedure); and 
in response to receiving the message, reporting the available measurement results without the measurement result for the specific frequency (Hong, Fig 2, paragraph 81, in step 250 the terminal adds IDLE mode measurement result information to a terminal information response message and may transmit the terminal information response message to the base station), 
wherein the available measurement results comprise the measurement results for the frequencies in the second frequency list stored in the wireless device (Hong, paragraph 157, the terminal may update some or all parameters of the IDLE mode measurement configuration information of the old cell through system information broadcast by the reselected cell, paragraph 64-65, the terminal may store/apply the IDLE mode measurement configuration information and then perform RRC idle mode measurement after the terminal transitions to RRC idle state).

Regarding Claim 12, Hong and Hammabe further teach wherein the releasing of the measurement result for the specific frequency comprises deleting the measurement result for the specific frequency stored in the wireless device (Hammabe, paragraph 52, if the measurement result is not used for a measurement report, if the measurement result is temporarily stored, the measurement result may be deleted later at a predetermined trigger).

Regarding Claim 13, Hong and Hammabe further teach wherein the wireless device is in communication with at least one of a user equipment, a network, and/or autonomous vehicles other than the wireless device (Hong, paragraph 65, the terminal may store or apply the IDLE mode measurement configuration information, which is received through SIB5 or the RRC connection release message, hence the terminal is in communication with the network).

Regarding Claim 14, Hong teaches a wireless device in a wireless communication system comprising: 
a transceiver (Hong, Fig 7, paragraph 168, transmitter 720 and receive 730 of terminal 700); 
a memory (Hong, Fig 7, paragraph 168, controller 710 of terminal 700, inherently the terminal would have a memory that would store instructions to be executed on the controller/processor); and 
at least one processor operatively coupled to the transceiver and the memory, and configured to (Hong, Fig 7, paragraph 168, controller 710 of terminal 700, inherently the terminal would have a memory that would store instructions to be executed on the controller/processor): 
control the transceiver to receive, from a first cell, a first frequency list for a measurement comprising a specific frequency (Hong, paragraph 65, the terminal may store or apply the IDLE mode measurement configuration information, which is received through SIB5 or the RRC connection release message, paragraph 60, idle mode measurement configuration may include at least one of measurement target carrier frequency information), 
perform a measurement on the specific frequency to obtain a measurement result for the specific frequency (Hong, paragraph 64-65, the terminal may store/apply the IDLE mode measurement configuration information and then perform RRC idle mode measurement after the terminal transitions to RRC idle state); 
control the transceiver to receive, from a second cell to which a cell reselection is performed, a second frequency list for a measurement (Hong, paragraph 157, the terminal may update some or all parameters of the IDLE mode measurement configuration information of the old cell through system information broadcast by the reselected cell);
Hong does not explicitly teach the below limitation:
upon identifying that the specific frequency is different from all frequencies included in the second frequency list, release the measurement result for the specific frequency;
However Hammabe teaches the below limitation:
upon identifying that the specific frequency is different from all frequencies included in the second frequency list, release the measurement result for the specific frequency (Hammabe, paragraph 52, if the measurement result is not used for a measurement report, if the measurement result is temporarily stored, the measurement result may be deleted later at a predetermined trigger, if the new measurement configuration list of Hong does not contain a specific frequency, then there would be no report made that includes that frequency, hence according to Hammabe if a frequency is not used for a report, then the measurement result for that frequency can be deleted);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by adding deleting a stored unneeded frequency measurement result upon cell reselection as taught by Hammabe.    Because Hong and Hammabe teach frequency measurements, and specifically Hammabe teaches deleting a stored unneeded frequency measurement result upon cell reselection for the benefit of the analogous art of controlling a report about link status monitoring results (Hammabe, paragraph 2).

Regarding Claim 15, Hong teaches a processor for a wireless device in a wireless communication system, wherein the processor is configured to control the wireless device to perform operations comprising (Hong, Fig 7, paragraph 168, controller 710 of terminal 700): 
receiving, from a first cell, a first frequency list for a measurement comprising a specific frequency (Hong, paragraph 65, the terminal may store or apply the IDLE mode measurement configuration information, which is received through SIB5 or the RRC connection release message, paragraph 60, idle mode measurement configuration may include at least one of measurement target carrier frequency information); 
performing a measurement on the specific frequency to obtain a measurement result for the specific frequency (Hong, paragraph 64-65, the terminal may store/apply the IDLE mode measurement configuration information and then perform RRC idle mode measurement after the terminal transitions to RRC idle state); 
receiving, from a second cell to which a cell reselection is performed, a second frequency list for a measurement (Hong, paragraph 157, the terminal may update some or all parameters of the IDLE mode measurement configuration information of the old cell through system information broadcast by the reselected cell); 
Hong does not explicitly teach the below limitation:
upon identifying that the specific frequency is different from all frequencies included in the second frequency list, releasing the measurement result for the specific frequency.
However Hammabe teaches the below limitation:
upon identifying that the specific frequency is different from all frequencies included in the second frequency list, releasing the measurement result for the specific frequency (Hammabe, paragraph 52, if the measurement result is not used for a measurement report, if the measurement result is temporarily stored, the measurement result may be deleted later at a predetermined trigger, if the new measurement configuration list of Hong does not contain a specific frequency, then there would be no report made that includes that frequency, hence according to Hammabe if a frequency is not used for a report, then the measurement result for that frequency can be deleted);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by adding deleting a stored unneeded frequency measurement result upon cell reselection as taught by Hammabe.    Because Hong and Hammabe teach frequency measurements, and specifically Hammabe teaches deleting a stored unneeded frequency measurement result upon cell reselection for the benefit of the analogous art of controlling a report about link status monitoring results (Hammabe, paragraph 2).

Claims 7-9 are rejected under 35 U.S.C 103 as being unpatentable over Hong (US 2019/0037425) and Hammabe (US 2018/0098254), and further in view of Kazmi (US 2020/0187031).

Regarding Claim 7, Hong and Hammabe further teach further comprising: 
performing a measurement on frequencies in the first frequency list to obtain measurement results for the frequencies in the first frequency list, the frequencies in the first frequency list comprising the specific frequency (Hong, paragraph 64-65, the terminal may store/apply the IDLE mode measurement configuration information and then perform RRC idle mode measurement after the terminal transitions to RRC idle state, paragraph 60, idle mode measurement configuration may include at least one of measurement target carrier frequency information); 
storing the measurement results for the frequencies in the first frequency list (Hammabe, paragraph 52, if the measurement result is not used for a measurement report, if the measurement result is temporarily stored, the measurement result may be deleted later at a predetermined trigger);  
Hong and Hammabe do not explicitly teach the below limitation:
performing the cell reselection to the second cell based on the measurement results for the frequencies in the first frequency list.
However Kazmi teaches the below limitation:
performing the cell reselection to the second cell based on the measurement results for the frequencies in the first frequency list (Kazmi, paragraph 93, the wireless device may use the results of the radio measurement performed for cell reselection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong and Hammabe by adding performing cell reselection based on the measurement results as taught by Kazmi. Because Hong, Hammabe, and Kazmi teach frequency measurements, and specifically Kazmi teaches performing cell reselection based on the measurement results for the benefit of the analogous art of performing and managing radio measurements (Kazmi, abstract)

Regarding Claim 8, Hong, Hammabe, and Kazmi further teach wherein the frequencies in the first frequency list comprises all frequencies in the first frequency list, or part of the all frequencies (Hong, paragraph 60, idle mode measurement configuration may include at least one of measurement target carrier frequency information, this would either be all or part of the total number of frequencies).

Regarding Claim 9, Hong, Hammabe, and Kazmi further comprising: 
comparing i) the frequencies in the first frequency list for which the measurement results are stored with ii) the all frequencies in the second frequency list (Hong, paragraph 157, the terminal may update some or all parameters of the IDLE mode measurement configuration information of the old cell through system information broadcast by the reselected cell, paragraph 60, idle mode measurement configuration may include at least one of measurement target carrier frequency information, Hammabe, paragraph 52, if the measurement result is not used for a measurement report, if the measurement result is temporarily stored, the measurement result may be deleted later at a predetermined trigger, if the new measurement configuration list of Hong does not contain a specific frequency, then there would be no report made that includes that frequency, hence according to Hammabe if a frequency is not used for a report, then the measurement result for that frequency can be deleted);
 identifying, based on the comparison, one or more non-overlapping frequencies that are included in the frequencies in the first frequency list for which the measurement results are stored and not included in the second frequency list (Hong, paragraph 157, the terminal may update some or all parameters of the IDLE mode measurement configuration information of the old cell through system information broadcast by the reselected cell, paragraph 60, idle mode measurement configuration may include at least one of measurement target carrier frequency information, Hammabe, paragraph 52, if the measurement result is not used for a measurement report, if the measurement result is temporarily stored, the measurement result may be deleted later at a predetermined trigger, if the new measurement configuration list of Hong does not contain a specific frequency, then there would be no report made that includes that frequency, hence according to Hammabe if a frequency is not used for a report, then the measurement result for that frequency can be deleted); and
 releasing measurement results for the one or more non-overlapping frequencies (Hammabe, paragraph 52, if the measurement result is not used for a measurement report, if the measurement result is temporarily stored, the measurement result may be deleted later at a predetermined trigger).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Mildh (2020/0120742)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412            

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412